Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 1 of 14 PageID #: 154



                                       UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF TEXAS
                                            MARSHALL DIVISION

  ABEL EDDINGTON and JUDY HUDSON,                         §
  Individually and on behalf of all others                §      Civil Action No. 2:18-cv-00056
  similarly situated                                      §
                                                          §
           Plaintiffs,                                    §
                                                          §
  v.                                                      §      JURY TRIAL DEMANDED
                                                          §
  FRED’S, INC. and FRED’S STORES OF                       §
  TENNESSEE, INC.                                         §      COLLECTIVE ACTION
                                                          §      PURSUANT TO 29 U.S.C. § 216(b)
           Defendants                                     §

                     FIRST AMENDED COLLECTIVE ACTION COMPLAINT

           Abel Eddington and Judy Hudson bring this action individually and on behalf of all opt-in

  plaintiffs and others similarly situated (hereinafter “Plaintiffs and the Putative Class Members”) who

  worked for Fred’s, Inc. and/or Fred’s Stores of Tennessee, Inc. (collectively “Defendants” or

  “Fred’s”) and were not paid for all hours worked from March 8, 2018 through the final disposition of

  this matter, seeking all available relief, including compensation, liquidated damages, attorneys’ fees,

  and costs, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201—219.

                                                  I.
                                               OVERVIEW

           1.       This is a collective action to recover overtime wages and liquidated damages brought

  pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19.

           2.       Plaintiffs and the Putative Class Members are those similarly situated persons who

  worked for Fred’s, anywhere in the United States, at any time from March 8, 2018 through the final

  disposition of this matter, and were not paid for all hours worked or the proper amount of overtime

  in violation of federal law.




  First Amended Collective Action Complaint                                                       Page 1 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 2 of 14 PageID #: 155



           3.       Specifically, Fred’s enforced (and continues to enforce) a uniform company-wide

  policy wherein it improperly required its non-exempt hourly employees—Plaintiffs and the Putative

  Class Members—to clock out for rest breaks lasting twenty minutes or less. 29 C.F.R. § 785.18; see also

  Sec’y U.S. Dep’t. of Labor v. Am. Future Sys., Inc., No. 16-2685, 2017 WL 4558663 (3d Cir. Oct. 13, 2017),

  cert. denied sub nom. Am. Future Sys., Inc. v. Acosta, 138 S. Ct. 2621 (2018).

           4.       Fred’s also enforced (and continues to enforce) a uniform company-wide policy

  wherein they automatically deduct 30-minute meal periods from Plaintiffs and the Putative Class

  Members’ daily hours worked, despite knowing that Plaintiffs and the Putative Class Members

  routinely worked (and continue to work) throughout their designated 30-minute meal periods each

  day, including during weeks in which they worked more than forty (40) hours.

           5.       Fred’s company-wide policies caused (and continue to cause) Plaintiffs and the

  Putative Class Members to be unpaid for all hours worked in each workweek and further created a

  miscalculation of their regular rate(s) of pay for purposes of calculating their overtime compensation

  each week.

           6.       Although Plaintiffs and the Putative Class Members routinely worked (and continue

  to work) in excess of forty (40) hours per workweek, Plaintiffs and the Putative Class Members were

  not paid overtime of at least one and one-half their regular rates for all hours worked in excess of forty

  (40) hours per workweek.

           7.       The decision by Fred’s not to pay Plaintiffs and the Putative Class Members for all

  hours worked was neither reasonable or in good faith.

           8.       Fred’s knowingly and deliberately failed to compensate Plaintiffs and the Putative

  Class Members overtime of at least one and one-half their regular rates for all hours worked in excess

  of forty (40) hours per workweek.




  First Amended Collective Action Complaint                                                          Page 2 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 3 of 14 PageID #: 156



           9.         Plaintiffs and the Putative Class Members did not and currently do not perform work

  that meets the definition of exempt work under the FLSA.

           10.        Plaintiffs and the Putative Class Members therefore seek to recover all unpaid

  compensation, overtime and other damages owed under the FLSA as a collective action pursuant to

  29 U.S.C. § 216(b).

           11.        Plaintiffs pray that all similarly situated workers (Putative Class Members) be notified

  of the pendency of this action to apprise them of their rights and provide them an opportunity to opt-

  in to this lawsuit.

                                                    II.
                                          JURISDICTION & VENUE

           12.        This Court has federal question jurisdiction over this case pursuant to 28 U.S.C. § 1331

  as this is an action arising under 29 U.S.C. §§ 201–19.

           13.        Venue is proper in the Eastern District of Texas because this is a judicial district where

  a substantial part of the events or omissions giving rise to the claim occurred.

           14.        Specifically, Defendants maintain a working presence throughout East Texas and

  Plaintiff Eddington resided in Kilgore, Texas throughout his employment with Defendants, all of

  which is located in this District and Division.

           15.        Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                                       III.
                                                     PARTIES

           16.        Plaintiff Abel Eddington (“Eddington”) worked for Fred’s in Texas during the

  relevant time period. Plaintiff Eddington did not receive compensation for all hours worked each

  week.1



           1   The written consent of Abel Eddington is on file with this Court.



  First Amended Collective Action Complaint                                                              Page 3 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 4 of 14 PageID #: 157



            17.        Plaintiff Judy Hudson (“Hudson”) worked for Fred’s in Kentucky during the relevant

  time period. Plaintiff Hudson did not receive compensation for all hours worked each week.2

            18.        The Putative Class Members are those current and former employees who were

  employed by Fred’s, anywhere in the United States, at any time during the relevant time period, and

  have been subjected to the same illegal pay system under which Plaintiffs worked and were paid.

            19.        Fred’s Inc. is properly before this Court and has filed a responsive pleading in this

  matter.

            20.        Fred’s Stores of Tennessee, Inc. is properly before this Court and has filed a responsive

  pleading in this matter.

            21.        Defendants are joint employers pursuant to 29 C.F.R. § 791.2. They have common

  ownership, oversight and control over Fred’s and the Plaintiffs and Putative Class Members. As a

  result, all Defendants are responsible, both individually and jointly, for compliance with all of the

  applicable provisions of the FLSA, including the overtime provisions, with respect to the entire

  employment for the workweeks at issue in this case.

                                                    IV.
                                           FACTUAL BACKGROUND

            22.        Fred’s, Inc. was founded in 1947 in Coldwater, Mississippi and is now headquartered

  in Memphis, Tennessee.3

            23.        Fred’s, Inc. currently operates over 600 discount general merchandise and pharmacy

  stores throughout the United States.4




            2   The written consent of Judy Hudson is on file with this Court.

            3   https://www.fredsinc.com/corporate/about-us/.

            4   Id.



  First Amended Collective Action Complaint                                                              Page 4 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 5 of 14 PageID #: 158



            24.       Fred’s Stores of Tennessee, Inc. is a wholly owned subsidiary of Fred’s Inc. 5

            25.       To continue its operations, Defendants employ thousands of non-exempt

  employees—including Plaintiffs and the Putative Class Members—throughout the United States to

  work in Defendants’ retail stores and pharmacies.

            26.       Defendants are joint employers pursuant to 29 C.F.R. § 791.2.

            27.       Fred’s, Inc. manages key internal relationships to its stores nationwide—that is, it

  directs the financials of these stores and controls the compensation of Plaintiffs and the Putative Class

  Members, all of whom directly or indirectly report to Fred’s, Inc.

            28.       Defendants are a vertically integrated enterprise—they share operation systems,

  employees, and policies.

            29.       Further, Fred’s, Inc. and Fred’s of Tennessee have integrated operations, they share

  the same headquarter operations center, they use the same shared employee recordkeeping and pay

  software, share the same website, and they maintain employee records on a shared record keeping

  system.

            30.       Fred’s, Inc. and Fred’s of Tennessee share the same management staff. Specifically,

  Michael K. Bloom is the Chief Executive Officer for both Fred’s, Inc. and Fred’s of Tennessee; Craig

  Barnes is the Chief Operating Officer for both Fred’s, Inc. and Fred’s of Tennessee; Timothy A.

  Liebmann is the Chief Operating Officer for both Fred’s, Inc. and Fred’s of Tennessee; and John

  Foley is the Vice President for Fred’s, Inc. and Fred’s of Tennessee.

            31.       Moreover, Fred’s, Inc. has the power to hire and fire Plaintiffs and the Putative Class

  Members; supervise and control Plaintiffs and the Putative Class Members’ work schedules and




            5   https://www.sec.gov/Archives/edgar/data/724571/000095014408002910/g12863exv21w1.htm.


  First Amended Collective Action Complaint                                                            Page 5 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 6 of 14 PageID #: 159



  conditions of their employment; determine their rate and method of payment; maintain their

  employment records; and, to create new policies for stores throughout the United States.

           32.      Specifically, Fred’s, Inc. has created all the rules and assignments for its stores’

  employees to follow nationwide, any new policy that Fred’s, Inc. implements automatically

  implemented in its stores nationwide. Moreover, Fred’s, Inc. controls all records and pay rates of its

  employees nationwide through the Fred’s, Inc. payroll and records system which it controls.

           33.      As a result, all Defendants are responsible, both individually and jointly, for

  compliance with all of the applicable provisions of the FLSA, including the overtime provisions, with

  respect to the entire employment for the workweeks at issue in this case.

           34.      Fred’s paid (and continues to pay) Plaintiffs and the Putative Class Members an hourly

  rate but fails to compensate them for all hours worked each week, including weeks in which they

  worked more than forty (40) hours.

           35.      Specifically, Defendants follow Fred’s, Inc.’s corporate policy which requires

  employees to clock out for all break periods lasting twenty-minutes or less.

           36.      Defendants applied these pay practices despite clear and controlling law that states

  that break periods lasting twenty-minutes or less are compensable time and must be paid.

           37.      Defendants, using the Fred’s, Inc.’s corporate payroll software, also automatically

  deducted (and continue to deduct) thirty (30) minutes per day for Plaintiffs and Putative Class

  Members’ meal periods.

           38.      Defendants were (and continue to be) aware that Plaintiffs and the Putative Class

  Members regularly worked (and continue to work) through their 30-minute meal periods without pay

  in violation of the FLSA.

           39.      Plaintiff Eddington worked for Fred’s in Kilgore, Texas from approximately

  December 2016 until October 2017.



  First Amended Collective Action Complaint                                                        Page 6 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 7 of 14 PageID #: 160



           40.      Plaintiff Hudson worked for Fred’s in Hartford, Kentucky from approximately June

  2015 until November 2016.

           41.      Plaintiffs and the Putative Class Members regularly worked in excess of forty (40)

  hours each week.

           42.      Defendants were (and continue to be) aware that Plaintiffs and the Putative Class

  Members were not paid for all hours worked nor were they paid the proper amount of overtime for

  all hours worked over forty (40) each workweek.

           43.      Defendants denied Plaintiff and the Putative Class Members the proper amount of

  pay as a result of a widely applicable, illegal pay practice.

           44.      Accordingly, Defendants’ pay policies and practices blatantly violated the FLSA.

                                                     V.
                                              CAUSE OF ACTION

  A.       FLSA COVERAGE

           45.      All previous paragraphs are incorporated as though fully set forth herein.

           46.      The FLSA Collective is defined as:

           ALL HOURLY EMPLOYEES WHO WORKED FOR FRED’S INC.
           AND/OR FRED’S STORES OF TENNESSEE, INC., AT ANY TIME
           FROM MARCH 8, 2015 THROUGH THE FINAL DISPOSITION OF THIS
           MATTER, AND WERE REQUIRED TO CLOCK OUT FOR REST BREAKS
           AND/OR HAD THIRTY (30) MINUTES AUTOMATICALLY DEDUCTED
           FROM THEIR TIME DAILY HOURS WORKED (“FLSA Collective” or
           “FLSA Collective Members”)

           47.      At all times hereinafter mentioned, Defendants have been joint employers within the

  meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(r).

           48.      At all times hereinafter mentioned, Defendants have been an enterprise within the

  meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

           49.      At all times hereinafter mentioned, Defendants have been an enterprise engaged in

  commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the


  First Amended Collective Action Complaint                                                       Page 7 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 8 of 14 PageID #: 161



  FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees handling, selling, or otherwise

  working on goods or materials that have been moved in or produced for commerce by any person, or

  in any closely related process or occupation directly essential to the production thereof, and in that

  those enterprises have had, and have, an annual gross volume of sales made or business done of not

  less than $500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

            50.     During the respective periods of Plaintiffs and the Putative Class Members’

  employment by Defendants, these individuals provided services for Defendants that involved

  interstate commerce for purposes of the FLSA.

            51.     In performing the operations hereinabove described, Plaintiffs and the Putative Class

  Members were engaged in commerce or in the production of goods for commerce within the meaning

  of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a),

  207(a).

            52.     Specifically, Plaintiffs and the Putative Class Members are (or were) non-exempt

  employees who worked for Defendants throughout the United States. 29 U.S.C. § 203(j).

            53.     At all times hereinafter mentioned, Plaintiffs and the Putative Class Members are (or

  were) individual employees who were engaged in commerce or in the production of goods for

  commerce as required by 29 U.S.C. §§ 206–07.

            54.     The proposed collective of similarly situated employees, i.e. potential collective

  members sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 46.

            55.     The precise size and identity of the proposed FLSA Collective should be ascertainable

  from the business records, tax records, and/or employee or personnel records of Defendants.

  B.        FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FLSA

            56.     All previous paragraphs are incorporated as though fully set forth herein.




  First Amended Collective Action Complaint                                                            Page 8 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 9 of 14 PageID #: 162



           57.      Defendants violated provisions of Sections 6, 7, and 15 of the FLSA, 29 U.S.C. §§ 206,

  207, and 215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production

  of goods for commerce within the meaning of the FLSA and (a) failing to pay employees for all hours

  worked, and (b) failing to compensate such employees for hours worked in excess of forty (40) hours

  per week at rates of at least one and hone-half times their regular rate.

           58.      Plaintiffs and the FLSA Collective Members have suffered damages and continue to

  suffer damages as a result of Defendants’ actions and omissions as described herein; though

  Defendants are in possession and control of necessary documents and information from which

  Plaintiffs would be able to precisely calculate damages.

           59.      Moreover, Defendants knowingly, willfully, and in reckless disregard of the law carried

  out their illegal pattern of failing to pay Plaintiffs and other similarly situated employees’ compensation

  for all hours worked and overtime compensation for all hours worked in excess of forty (40) hours

  per week. 29 U.S.C. § 255(a).

           60.      Defendants knew or should have known their pay practices were in violation of the

  FLSA.

           61.      Defendants’ failure to pay wages for all hours worked and the proper amount of

  overtime to Plaintiffs and the FLSA Collective Members was willful.

           62.      Plaintiffs and the FLSA Collective Members, on the other hand, are (and were)

  unsophisticated laborers who trusted Defendants to pay for all hours worked and the proper amount

  of overtime in accordance with the law.

           63.      The decisions and practices by Defendants to not compensate Plaintiffs and the FLSA

  Collective Members for all hours worked and the proper amount of overtime was neither reasonable

  nor in good faith.




  First Amended Collective Action Complaint                                                           Page 9 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 10 of 14 PageID #: 163



           64.      Accordingly, Plaintiffs and the FLSA Collective Members are entitled to their unpaid

  wages and overtime wages for all hours worked in excess of forty (40) in a workweek pursuant to the

  FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated damages,

  attorneys’ fees and costs.

  C.       FLSA COLLECTIVE ACTION ALLEGATIONS

           65.      All previous paragraphs are incorporated as though fully set forth herein.

           66.      Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf of all those who

  are (or were) similarly situated to Plaintiffs.

           67.      Other similarly situated employees have been victimized by Defendants’ patterns,

  practices, and policies, which are in willful violation of the FLSA.

           68.      The FLSA Collective Members are defined in Paragraph 46.

           69.      Defendants’ failure to pay wages for all hours worked or the proper amount of

  overtime compensation results from generally applicable policies and practices, and does not depend

  on the personal circumstances of the individual FLSA Collective Members.

           70.      Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA Collective

  Members.

           71.      The specific job titles or precise job requirements of the various FLSA Collective

  Members does not prevent collective treatment.

           72.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

  requirements, rates of pay, or job locations—are entitled to be properly compensated for all hours

  worked and the proper amount of overtime for all hours worked in excess of forty (40) hours per

  workweek.

           73.      Although the issues of damages may be individual in character, there is no detraction

  from the common nucleus of liability facts. Indeed, the FLSA Collective Members are blue-collar



  First Amended Collective Action Complaint                                                          Page 10 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 11 of 14 PageID #: 164



  workers entitled to compensation for all hours worked and the proper amount of overtime after forty

  (40) hours in a week.

           74.      Defendants have employed a substantial number of similarly situated workers since

  March 8, 2015. Upon information and belief, these workers are geographically dispersed, residing and

  working in locations across the United States.

           75.      Absent a collective action, many members of the proposed FLSA collective likely will

  not obtain redress of their injuries and Defendants will retain the proceeds of its violations of the

  FLSA.

           76.      Moreover, individual litigation would be unduly burdensome to the judicial system.

  Concentrating the litigation in one forum will promote judicial economy and parity among the claims

  of the individual members of the classes and provide for judicial consistency.

           77.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

  defined as in Paragraph 46 and notice should be promptly sent.

                                                    VI.
                                              RELIEF SOUGHT

           78.      Plaintiffs respectfully pray for judgment and relief against Defendants as follows:

                    a.       For an Order certifying the FLSA Collective as defined in Paragraph 46 and

  requiring Defendants to provide the names, addresses, e-mail addresses, telephone numbers, and

  social security numbers of all putative collective action members;

                    b.       For an Order approving the form and content of a notice to be sent to all

  putative FLSA Collective Members advising them of the pendency of this litigation and of their rights

  with respect thereto;

                    c.       For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable

  for unpaid back wages due to Plaintiffs (and those FLSA Collective Members who have joined in the




  First Amended Collective Action Complaint                                                          Page 11 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 12 of 14 PageID #: 165



  suit), and for liquidated damages equal in amount to the unpaid compensation found due to Plaintiffs

  (and those FLSA Collective Members who have joined in the suit);

                    d.       For an Order awarding the costs and expenses of this action;

                    e.       For an Order awarding attorneys’ fees;

                    f.       For an Order awarding pre-judgment and post-judgment interest at the highest

  rates allowed by law;

                    g.       For an Order awarding the Plaintiffs service awards as permitted by law;

                    h.       For an Order compelling the accounting of the books and records of

  Defendants, at Defendants’ own expense; and

                    i.       For an Order granting such further relief as may be necessary and appropriate.




  First Amended Collective Action Complaint                                                         Page 12 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 13 of 14 PageID #: 166



  Date: November 20, 2018                           Respectfully submitted,

                                                    ANDERSON ALEXANDER, PLLC

                                              By:   /s/ Clif Alexander
                                                    Clif Alexander
                                                    Texas Bar No. 24064805
                                                    clif@a2xlaw.com
                                                    Lauren E. Braddy
                                                    Texas Bar No. 24071993
                                                    lauren@a2xlaw.com
                                                    Alan Clifton Gordon
                                                    Texas Bar No. 00793838
                                                    cgordon@a2xlaw.com
                                                    819 N. Upper Broadway
                                                    Corpus Christi, Texas 78401
                                                    Telephone: (361) 452-1279
                                                    Facsimile: (361) 452-1284

                                                    HOMMEL LAW FIRM

                                              By:   /s/ William S. Hommel, Jr.
                                                    William S. Hommel, Jr.
                                                    Texas Bar No. 09934250
                                                    bhommel@hommelfirm.com
                                                    1404 Rice Road, Suite 200
                                                    Tyler, TX 75703
                                                    Telephone: (903) 596-7100
                                                    Facsimile: (469) 533-1618

                                                    Attorneys for Plaintiffs and the Putative
                                                    Class Members




  First Amended Collective Action Complaint                                                     Page 13 of 14
Case 2:18-cv-00056-JRG-RSP Document 28 Filed 11/20/18 Page 14 of 14 PageID #: 167



                                         CERTIFICATE OF SERVICE

           I hereby certify that on November 20, 2018, I electronically filed the foregoing document with

  the clerk of the court for the U.S. District Court, Eastern District of Texas, using the electronic case

  filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

  attorneys of record who have consented in writing to accept this Notice as service of this document

  by electronic means.

                                                  /s/ Clif Alexander
                                                  Clif Alexander




  First Amended Collective Action Complaint                                                         Page 14 of 14
